TYSON, J.
The act approved December 12, 1392, (Acts, 1892-93, p. 177) established a board of commissioner's of police for the city of Birmingham to consist of five members to be appointed by the probate judge of Jefferson county, and defined their powers and prescribed their duties. Their chief duty was the appointment of the police force of said city and to exercise full control over said force. The right of suspension or renewal was conferred upon the board of any member of the police force for cause, etc.
The act approved February 18,1895 (Acts, 1894-95, p. 1153) enlarges the powers of the commissioners and more definitely defines their duties with respect to the appointment and control of the police force and provides for their appointment by the Governor, instead of by the probate judge.
Tinder the provisions of the act approved December 9, 1898, (Acts, 1898-99, p. 129), the board is to be composed of seven members instead of five, who are to be elected by the people. This act prescribes the terms of office of each member of the board, appoints the time for their election, the manner of filling vacancies, etc. The title of this act is, “To provide the manner of selecting the police force of the city of Birmingham and to provide for the efficient management of the police force of said city.”
The question here presented for our determination is the'constitutionality of this act. The sole objection urged is, that it offends section 2, Art. IY of the constitution which declares that “Each law shall contain but one subject which • shall be clearly expressed in its title.” This provision has been so frequently passed upon by the court and its purpose and object so often stated that it is hardly necessary to discuss it here. So we will content ourseives with the mere statement that its object was to prevent deception by the inclusion in *142a bill of matter incongruous with the title; to prevent the misleading of the General Assembly and the public generally, by the introduction into an act of matters foreign to each other.—Ex parte Pollard, 40 Ala. 77; Key v. Jones, 52 Ala. 238. However, in the application of this rule we must be careful not to unduly cripple or embarrass legislation. It is, therefore, not essential that the title shall define or disclose the subject with precise accuracy. “It is enough if the subject be one, and that the title so express that subject as that the reader will readily understand the 'several provisions of the enactment as being embraced in or referable to that subject.”—Boyd v. State, 53 Ala. 608; Adler v. State, 55 Ala. 21.
A cursory examination of the former statutes, the substance of which we have set out above, will disclose that the manner of selecting the police force was by the 'board of commissioners. And, indeed, no authority or power is conferred upon the board by the act under consideration of selecting the police force. ' If it stood alone or if it be looked to without reference to the provisions of the two former acts, it would be practically meaningless. It, was framed with reference, to the legal existence of this board and the power and duties already confemul. It clearly recognizes that it is by and through the exercise of the powers heretofore 'Conferred upon this already established board of commissioners that the police force was to be selected. The board was simply -the means, method, way or instrumentality of selecting the police force; for the word manner as used in the title of this act is a synonym of method, way, means or instrumentality. The manner, method, or means of selecting the police force having been provided for, when the General Assembly were called upon to pass the act under consideration, it must be presumed that they knew that it was. to be done by the board of commissioners. Knowing this, when the words of the title “To provide the manner of selecting the police force,” etc., were read, they must have known that the bill was dealing with the subject of the method, means, way or instrumentality of selecting the police *143force, viz., tbe board of commissioners. Tliis being true, the title was not misleading or deceptive and the act is not subject to the objection urged against it.
Affirmed.